DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated February 4th, 2020 and July 31st, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-7 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 5 and 15, the limitations “the SPP LC lens provides continuously variable optical states in a first step resolution, the PBP LC lens stack provides a plurality of discrete optical states in a second step resolution, and the first step resolution is smaller than the second step resolution” are unclear and render the claims indefinite. Specifically, it is unclear exactly what a step resolution is here, as it is sort of defined in the specification but never shown graphically or numerically. It appears to have something to do with optical power, but the exact relationship is not clear given the claim language and specification. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the SPP LC lens provides optical states and the PBP LC lens stack provides a plurality of optical states”.

Regarding claims 6, 7, 16, and 17, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollier et al. (US 3A1).
Regarding claim 1, Gollier teaches an optical lens assembly, comprising: 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of Mirrored Surface 232 and Waveplate Surface 240 in Fig. 3, note surface 232 is approximately 50% reflective); 
	a second optical element including a reflective polarizer (See, e.g., Reflective Polarizer Surface 242 in Fig. 3); and 
	a varifocal lens having an adjustable optical power (See, e.g., paragraph [0041] which explains that the pancake block shown in Fig. 2, and shown in expanded detail in Fig. 3, is formed via the cavity between the two optical elements). 
	wherein the first optical element and the second optical element form a cavity (See, e.g., Figs. 2-3 which show this), and 
	the varifocal lens is disposed inside or outside the cavity (Note that as the cavity constitutes the varifocal lens this limitation is met, even if the elements of the first optical elements surround the varifocal lens the fact that the lens is between elements of the first and second optical elements meets this limitation).
Regarding claim 11, Gollier teaches an optical system comprising:
	a light source (See, e.g., display screen 208 in Fig. 3): 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of Mirrored Surface 232 and Waveplate Surface 240 in Fig. 3, note surface 232 is approximately 50% reflective); 
	a second optical element including a reflective polarizer (See, e.g., Reflective Polarizer Surface 242 in Fig. 3); and 
	a varifocal lens having an adjustable optical power (See, e.g., paragraph [0041] which explains that the pancake block shown in Fig. 2, and shown in expanded detail in Fig. 3, is formed via the cavity between the two optical elements);
	a detector (See, e.g., the eye 212 in Fig. 2); 
	wherein the first optical element and the second optical element form a cavity (See, e.g., Figs. 2-3 which show this), and 
	the varifocal lens is disposed inside or outside the cavity (Note that as the cavity constitutes the varifocal lens this limitation is met, even if the elements of the first optical elements surround the varifocal lens the fact that the lens is between elements of the first and second optical elements meets this limitation), and
	the first optical element, the second optical element and the varifocal lens are configured to direct a light from the light source to a detector, (See, e.g., the light paths in Fig. 3 which show this). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2017/0358136 A1) in view of Ooi et al. (US 2007/0127348 A1).
Regarding claims 2 and 12, Gollier teaches the device(s) set forth above but lacks an explicit disclosure wherein the varifocal lens includes a liquid crystal (LC) lens.
	However, in an analogous optical field of endeavor Ooi teaches the use of a varifocal lens that includes a liquid crystal (LC) lens (See, e.g., Fig. 5 which shows liquid crystal lens element 20). 
	It would have been obvious to a person having ordinary skill in the art to modify the device of Gollier to include a varifocal LC lens in the varifocal cavity, as taught by Ooi, for the purpose of having more control over the focal length of the device. 
Regarding claims 3 and 13, Gollier in view of Ooi teaches the device(s) set forth above and, as modified above, further teaches wherein the LC lens includes a segmented phase profile (SPP) LC lens (See, e.g., Fig. 5 of Ooi which shows the LC lens to include a switchable Fresnel structure that meets this limitation).
Regarding claims 4 and 14, Gollier in view of Ooi teaches the device(s) set forth above and, as modified above, further teaches wherein the LC lens includes a plurality of segmented phase profile (SPP) LC lenses stacked together (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions).
Regarding claims 8 and 18, Gollier in view of Ooi teaches the device(s) set forth above and, as modified above, further teaches wherein the plurality of SPP LC lenses include two SPP LC lenses stacked next to each other, with a same configuration but opposite alignment directions (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions).
Regarding claims 9 and 19, Gollier in view of Ooi teaches the device(s) set forth above and, as modified above, further teaches wherein each SPP LC lens has a Fresnel structure including a plurality of Fresnel resets that are concentric ring-shaped zones of increasing radii (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions and a plurality of resets that are ring shaped zones of increasing radii).
Regarding claims 10 and 20, Gollier in view of Ooi teaches the device(s) set forth above and, as modified above, further teaches wherein the Fresnel resets of the plurality of SPP LC lenses are offset by following a chief ray (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions and note that given the structure of Fig. 5 and Fresnel lenses generally this is necessarily true).

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2017/0358136 A1) in view of Ooi et al. (US 2007/0127348 A1) and further in view of Lu et al. (US 10,379,419 B1).
	The applied reference of Lu et al. has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 5 and 15, Gollier in view of Ooi teaches the device(s) set forth above and, as modified above, further teaches wherein the SPP LC lens provides continuously variable optical states in a first step resolution, the SPP LC lens provides a continuous adjustment of optical power (Insofar as the Fresnel structure shown in Fig. 5 can be switched between states continuously, varying the optical state and thus optical power continuously as well, this limitation is met in light of the 112 rejection above). However Gollier and Ooi lack an explicit disclosure of a Pancharatnam Berry Phase (PBP) LC lens stack disposed outside the cavity, the PBP LC lens stack provides a plurality of discrete optical states in a second step resolution, and the first step resolution is smaller than the second step resolution, when the PBP LC lens stack is switched between two optical states, and the SPP LC lens structure and the PBP LC lens stack together provide a continuous adjustment of optical power for the optical lens assembly.
	However, in an analogous optical field of endeavor Lu teaches the use of a PBP LC lens stack providing a plurality of discrete optical states, and can be switched between two optical states, and provides adjustment of optical power for a lens assembly (See, e.g., Fig. 6A of Lu which shows a stack of PBP lenses alternating with a stack of SHWPs, and column 10 lines 19-51 which explain this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gollier in the combination of Gollier and Ooi to include a PBP/SHWPs stack between the pancake lens block and the display screen, as taught by Lu for the purpose of increasing control over the optical power of the device (Note that having an optical power control element before the pancake lens block necessarily allows for more combinations of possible optical powers for the overall device). 
Regarding claims 6 and 16, Gollier in view of Ooi and further in view of Lu teaches the device(s) set forth above and, as modified above, further teaches wherein the PBP LC lens stack includes a plurality of PBP LC lenses and a plurality of switchable half-wave plates alternately arranged (See, e.g., Fig. 6A of Lu which shows this).
Regarding claims 7 and 17, Gollier in view of Ooi and further in view of Lu, teaches the device(s) set forth above and, as modified above, further teaches wherein the quarter-wave plate is a first quarter-wave plate (See, e.g., Fig. 3 of Gollier which shows two QWPs), the PBP LC lens stack is disposed after the second optical element in optical series (Note that “in optical series” can depend on which direction you’re starting from, so going left to right in the view shown in Fig. 3 of Gollier, as modified above, this is the case as the PBP/SHWPs stack is between the pancake lens block and the display screen ), the optical lens assembly further includes a second quarter-wave plate disposed between the reflective polarizer and the PBP LC lens stack (See, e.g., Waveplate Surface 230 in Fig. 3). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872